United States Court of Appeals
                        FOR THE DISTRICT OF COLUMBIA CIRCUIT
                                 ____________
No. 18-1321                                            September Term, 2020
                                                                   USTC-7107-16W
                                                  Filed On: January 19, 2021
In re: Sealed Case,


      BEFORE: Henderson, Rogers, and Katsas, Circuit Judges



        UNDER SEAL JUDGMENT
       NOT AVAILABLE TO PUBLIC